EXHIBIT 10.11
VOLUNTARY SEPARATION AND RELEASE AGREEMENT
     1. Parties. This agreement is between you, Wayne L’Heureux (for yourself,
your spouse, heirs, representatives and assigns) (jointly, “You”) and ULTA
SALON, COSMETICS AND FRAGRANCE, INC., its parent, subsidiaries, predecessors,
successors, affiliates, directors, officers, fiduciaries, insurers, employees
and agents (jointly, “Ulta”).
     2. Voluntary Separation. You acknowledge that your last day of employment
with Ulta will be January 19, 2011 (the “Separation Date”). The parties agree
that your separation from employment with Ulta is voluntary.
     3. Separation Benefits. If you sign and do not revoke this Separation and
Release Agreement (“Agreement”), you will :

  *   Receive fifty-two (52) weeks of pay at your weekly rate of $5,629.22,
minus applicable federal and state withholding, to be paid in accordance with
Ulta’s usual payroll practice commencing on the next bi-weekly pay date after
your Separation Date or eight (8) days after you sign and do not revoke this
Agreement, whichever occurs later;

  *   Receive full payout (subject to taxes and withholding) of your 2010 Annual
Incentive Pay at the same time bonuses are paid to other senior executives of
the Company; and

  *   Be fully vested on the Separation Date in 25,000 of the stock options
granted on March 24, 2008, that would otherwise vest on March 24, 2011. The
terms of such option and all other options and Option Agreements remain
unchanged.

     4. General Release. In exchange for the separation benefits described in
Paragraph 3 above, you are waiving and releasing all known or unknown claims and
causes of action you have or may have, as of the day you sign this Agreement,
against Ulta arising out of your employment with Ulta, including your separation
from employment. The claims you are releasing include, but are not limited to,
any and all allegations that Ulta:

  *   discriminated against you on the basis of race, color, age in violation of
the Age Discrimination in Employment Act (“ADEA”) or otherwise, sex, national
origin, ancestry, disability, religion, family or medical leave status, sexual
orientation, marital status, parental status, veteran status, source of income,
entitlement to benefits, union activities, or any other status protected by
local, state or federal laws, constitutions, regulations, ordinances or
executive orders; or

  *   violated its personnel policies, procedures, handbooks, any covenant of
good faith and fair dealing, or any express or implied contract of any kind; or

  *   violated public policy, statutory or common law, including claims for:
Sarbanes-Oxley violations, personal injury; invasion of privacy; retaliatory
discharge;





--------------------------------------------------------------------------------



 



      negligent hiring, retention, or supervision; defamation; intentional or
negligent infliction of emotional distress and/or mental anguish; intentional
interference with contract; negligence; detrimental reliance; loss of consortium
to you or any member of your family; and/or promissory estoppel; or

  *   is in any way obligated for any reason to pay you damages, expenses,
litigation costs (including attorneys’ fees), backpay, frontpay, disability or
other benefits (other than any accrued pension benefits), compensatory damages,
whistle-blower claims or related compensation, punitive damages, and/or
interest.

     5. Exclusions From General Release. Excluded from the General Release above
are any claims or rights which cannot be waived by law, including your right to
accrued vacation. Also excluded from the General Release is your right to file a
charge with an administrative agency, such as the Equal Employment Opportunity
Commission, or participate in any agency investigation.
     6. Covenant Not To Sue. A “covenant not to sue” is a legal term which means
you promise not to file a lawsuit in court. It is different from the General
Release of claims contained in Paragraph 4 above. Besides waiving and releasing
the claims covered by Paragraph 4 above, you further agree never to sue Ulta in
any forum for any reason covered by the General Release language in Paragraph 4
above. Notwithstanding this Covenant Not To Sue, you may bring a claim against
Ulta to enforce this Agreement or to challenge the validity of this Agreement
under the ADEA. If you sue Ulta in violation of this Agreement, you shall be
liable to Ulta for its reasonable attorneys’ fees and other litigation costs
incurred in defending against such a suit. Alternatively, if you sue Ulta in
violation of this Agreement, Ulta can require you to return all but $200.00 of
the money and any other benefits paid to you pursuant to this Agreement. In that
event, Ulta shall be excused from making any further payments or continuing any
other benefits otherwise owed to you under Paragraph 3 of this Agreement.
     7. Additional Waiver. Notwithstanding Paragraph 5 of this Agreement
(“Exclusions From General Release”), you are waiving all rights to recover money
or other individual relief in connection with any administrative charge or
investigation. You are also waiving your right to recover money or other
individual relief in connection with a charge filed by anyone besides yourself
or by the Equal Employment Opportunity Commission or any other federal or state
agency.
     8. Employee Acknowledgments. You also agree that you: (i) have been paid
all monies owed for all hours worked through the last payroll period ending
before you sign this Agreement; (ii) have been paid for all unused vacation
accrued through the last payroll period ending before you sign this Agreement;
(iii) have received all Family and Medical Leave Act leave or other leave which
you requested and for which you were eligible under law and/or Company policy;
(iv) have not suffered any on-the-job injury for which you have not already
filed a claim; and (v) have communicated in writing to Ulta management any
facts, theories, or other information which you believe show or may show that
Ulta or its representatives have violated federal tax law, state or local tax
law, or any other law.

2



--------------------------------------------------------------------------------



 



     9. Return Of Employer Property. On or before your Separation Date, you must
return to Ulta all Ulta property in your possession or control, including but
not limited to credit/calling cards, cell phone, laptop computer, information
technology equipment, pager, pda/Blackberry, mobile phone, parking tag,
documents and records. You further agree that you will not keep, transfer or use
any copies or excerpts of the above items.
     10. Cessation of Benefits. Except as expressly provided otherwise in this
Agreement, all of your Ulta employee benefits, including but not limited to
vacation accrual and disability pay, shall cease upon your Separation Date. You
will be eligible to elect continued health insurance coverage under COBRA if you
have chosen benefits under the company plan.
     11. Post-Separation Restrictions. You acknowledge and agree that the terms
and conditions of the “Confidential Information & Protective Covenants
Agreement” you executed as of September 30, 2009, remain in full force and
effect (the “CIPCA”).
     12. Cooperation In Future Legal Matters. You further agree from and after
your Separation Date to make yourself available to Ulta, its legal counsel and
other advisors to provide reasonable cooperation and assistance to Ulta with
respect to areas and matters in which you were involved during your employment,
including any threatened or actual investigation, regulatory matter and/or
litigation concerning Ulta, and to provide to Ulta, if requested, information
and other assistance relating to ongoing matters of interest to Ulta. In these
events, Ulta will take into consideration your personal and business
commitments, give you as much advance notice as is reasonably possible, and ask
that you be available only at such time or times as are reasonably convenient to
you and Ulta. Ulta agrees to reimburse you for the reasonable out-of-pocket
expenses you incur as a result of your complying with this provision, subject to
your submission to Ulta of documentation substantiating such expenses as Ulta
may require.
     13. Non-Disparagement Of Employer. You further agree that from the date on
which you sign this Agreement forward, you shall not take any actions or make
any verbal or written statements to the public, future employers, current,
former or future employees of Ulta, or any other third party which reflect
negatively on Ulta, its affiliates, or its or their officers, directors,
managers, employees, products, services, or business practices. You also
represent and warrant that you have not taken any such actions or made any such
statements up until the date on which you sign this Agreement. Nothing in this
paragraph or any other part of this Agreement, however, is intended to prevent
you from testifying truthfully under subpoena or as may otherwise be required by
law.
     14. No Reemployment. You promise not to seek or accept reemployment with
Ulta in any position or capacity. You also agree that in the event you
inadvertently accept future employment with Ulta in any position or capacity,
Ulta has the right to terminate such employment by virtue of your promises in
this Paragraph 14 of this Agreement.
     15. Non-Admissions. The fact and terms of this Agreement are not an
admission by Ulta of liability or other wrongdoing under any law or otherwise.

3



--------------------------------------------------------------------------------



 



     16. Additional Employee Acknowledgments. You also agree that:

  *   you are entering into this Agreement knowingly and voluntarily;

  *   you have been advised by this Agreement to consult with an attorney before
signing this Agreement;

  *   you have been given at least twenty-one (21) days in which to consider
signing this Agreement and if you sign prior to the expiration of the twenty-one
(21) day period you have done so voluntarily; and

  *   you are not otherwise entitled to the separation pay and other benefits
described in Paragraph 3 of this Agreement.

     17. Revocation/Payment. After you sign this Agreement, you will have seven
(7) days to revoke it if you change your mind. If you want to revoke the
Agreement, you should deliver or fax a written revocation to Robert S. Guttman,
SVP, General Counsel & Secretary, Ulta Salon Cosmetics and Fragrance, Inc., 1000
Remington Blvd., Suite 120, Bolingbrook, IL 60440 (fax: 630-410-4864), within
7 days after you signed it. If you do not revoke this Agreement, you will
receive the separation benefits described in Paragraph 3 above. If you revoke
this Agreement you will not receive any of the separation benefits described in
Paragraph 3 above.
     18. Entire Agreement. You acknowledge that this Agreement constitutes and
reflects the entire agreement regarding your separation from employment with
Ulta and that it supersedes any prior agreement or understanding, written or
unwritten, regarding your separation from employment with Ulta, except to the
extent specific sections of your Employment Agreement with Ulta are expressly
referenced and thereby incorporated in this Agreement.
     19. Choice of Law/Severability. This Agreement shall be governed, construed
and enforced in accordance with the laws of the State of Illinois. If any part
of this Agreement is found to be invalid, the rest of the Agreement will remain
in full force and effect.

              Wayne L’Heureux   ULTA SALON, COSMETICS AND         FRAGRANCE INC.
         
SIGNED:
  /s/ Wayne D. L’Heureux   BY:   /s/ Robert S. Guttman
 
           
PRINTED:
  Wayne D. L’Heureux   TITLE:   Senior Vice President, General Counsel and
Secretary
DATE:
  1-25-11   DATE:   1/25/11

4